Citation Nr: 1700584	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from May 4, 2007, and in excess of 30 percent from April 14, 2016.

2.  Entitlement to an initial compensable rating from May 4, 2007, and in excess of 30 percent from April 14, 2016, for headaches.

3.  Entitlement to an initial compensable rating for hemorrhoids.

(The issue of entitlement to service connection for a psychiatric disorder, to include chronic depression, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife, and L.H.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1981.  This matter comes before the Boarded of Veteran's Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The evidence of record is currently incomplete with regard to the claims on appeal.  The Veteran informed VA examiners in 2016 that he experienced continuing symptomatology and sought treatment for his sinusitis, hemorrhoids, and headaches.  However, there are no VA outpatient treatment records dated beyond February 2012 associated with the electronic record, to include diagnostic studies such as colonoscopy reports, computerized tomography (CT) scans, and x-ray or magnetic resonance imaging (MRI).  Accordingly, all VA treatment records subsequent to February 2012 must be obtained upon remand.  38 C.F.R. § 3.159(c) (2015).


Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain VA treatment records dated from February 2012 to the present, to include any diagnostic studies such as colonoscopy reports, CT scans, x-rays, and/or MRI.  

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

